DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A1, and Species B1, readable on claims 1-12, in the reply filed on 7/22/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (WO 2006/098572).
Regarding claim 1, and 3-5, Park discloses a clothes care apparatus comprising: a main body including a care room configured to accommodate clothes (20); and a steam generator configured to generate steam to be supplied to the care room, and including a case (180, 182) and first and second water level sensors (192a, 192b, 192c) configured to sense a water level of the steam generator, the first water level sensor comprising: a first housing coupled to the case (the portion of 198 surrounding 192b); and a first electrode coupled to the first housing (192b); and the second water level sensor comprising: a second housing coupled to the case and spaced apart from the first housing (portion of 198 surrounding 192c; or the portion of 198 surrounding 192a) and a second electrode supported by the second housing so as to be separated from the first electrode (192c or 192a); wherein the first electrode is a low water level electrode configured to sense a low water level inside the case (192b), and the second electrode is a high water level electrode configured to sense a high water level inside the case, and having a length shorter than a length of the low water level electrode (192c); further comprising a common electrode coupled to the first housing (192a; broadly and reasonably coupled to the first housing, but not directly coupled); wherein the second housing and the first housing are arranged symmetrically on opposite sides of a reference line dividing the case (Figures 5-6: note the symmetrical relationship of the portions of 198 surrounding 192a and 192b, respectively).

Claim(s) 1, 3, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (WO 2006/126779).
Regarding claims 1, 3, 4, Cho discloses a clothes care apparatus comprising: a main body including a care room configured to accommodate clothes (30); and a steam generator configured to generate steam to be supplied to the care room (150), and including a case (152) and first and second water level sensors configured to sense a water level of the steam generator (160, 170), the first water level sensor comprising: a first housing coupled to the case (171); and a first electrode coupled to the first housing (172); and the second water level sensor comprising: a second housing coupled to the case and spaced apart from the first housing (161); and a second electrode supported by the second housing so as to be separated from the first electrode (164); wherein the first electrode is a low water level electrode configured to sense a low water level inside the case (172), and the second electrode is a high water level electrode configured to sense a high water level inside the case, and having a length shorter than a length of the low water level electrode (164); further comprising a common electrode coupled to the first housing (162; broadly and reasonably coupled, but not directly coupled).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Cho (WO 2006/126779) in view of Smith (US 3,339,578).
Cho is relied upon as above, but does not expressly disclose wherein the first electrode and the second electrode do not included a coating so as to inhibit inaccurate detection due to scale.
Smith discloses a level sensing means for water sensing (col. 1, lines 19-29), having plural electrodes (22, 23, or 22’, 23’) formed of stainless steel, platinum, or other non-corrosive conductive material in order to effectively resist corrosion (col. 2, lines 29-37; col. 3, lines 62-69).
Because it is known in the art to form electrodes from a single material, such as stainless steel or platinum because they are corrosion resistant, and the results of the modification would be predictable, namely, providing a known electrode that resists corrosion, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the first electrode and the second electrode do not included a coating so as to inhibit inaccurate detection due to scale.

Claim(s) 6, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Cho (WO 2006/126779) in view of Oh et al.  (KR 10-2006-0101952).
Regarding claim 6, Cho is relied upon as applied above, but does not expressly disclose further comprising: a first air cap coupled to the first housing and accommodating a portion of the first electrode; and a second air cap coupled to the second housing and accommodating a portion of the second electrode.
Oh discloses a steam generator having electrodes (62-64) and a protective diaphragm (100, 200) to surround the electrodes, the protective diaphragm has an upper surface blocked by the upper case (52) and the opened lower surface is also blocked by the water surface, so that the air layer is sealed between the upper surface of the protective diaphragm and the water surface (machine translation, page 6, lines 225-230), minimizing the contact interference between electrodes, the occurrence of scale, and inaccurate water level detection (machine translation, page 6, lines 230-239).
Because it is known in the art to provide protective diaphragms, and the results of the modification would be predictable, namely, minimizing the contact interference between electrodes, the occurrence of scale, and inaccurate water level detection, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a first air cap coupled to the first housing and accommodating a portion of the first electrode; and a second air cap coupled to the second housing and accommodating a portion of the second electrode.
Claims 8, 10, and 11 are considered to be met by the combination of Cho, in view of Oh, as applied above and which results in: wherein the first air cap is configured to form an air pocket in a space in the first air cap in which the portion of the first electrode is accommodated and the second air cap is configured to form an air pocket in a space in the second air cap in which the portion of the second electrode is accommodated, to inhibit water from entering the spaces in the first and second air caps (Oh: machine translation, page 6, lines 225-230); wherein the first/second air cap comprises: a first/second flange having a shape corresponding to a lower surface of the first/second housing; and a plurality of partition walls extending toward a bottom of the case from the first/second flange and configured to form an air pocket (Oh: Figures 5, 7: see flange elements exterior to the walls of 100 or 200; also see the walls of 100/200).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Cho (WO 2006/126779), in view of Oh et al.  (KR 10-2006-0101952), and further in view of Park (WO 2006/098572).
Regarding claim 7, Cho, in view of Oh, is relied upon as above, but does not expressly disclose wherein the case comprises a plurality of partition walls adjacent to the first air cap and the second air cap, respectively, and extending upward from a bottom of the case.
Park discloses a steam generator (180) having a level sensor (190), an upper partition (193), and a lower partition (195) protruding upward from a bottom of the case (182) to be disposed around the electrodes (192; paragraph 92), the partitions reduce the undulations during the supply of water or vibration transmitted from an exterior to enhance accuracy of level detection (paragraphs 58, 102).
Because it is known in the art to provide a level sensor with a lower partition, and the results of the modification would be predictable, namely, enhancing accuracy of level detection, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the case comprises a plurality of partition walls adjacent to the first air cap and the second air cap, respectively, and extending upward from a bottom of the case.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Cho (WO 2006/126779), in view of Oh et al.  (KR 10-2006-0101952), and further in view of Lee (KR 2005-047235).
Regarding claim 9, Cho, in view of Oh, is relied upon as above, but does not expressly disclose a plurality of sealing members positioned between the first housing and the first air cap and between the second housing and the second air cap, respectively, to form the air pockets.
Lee discloses a multiple-stage water level sensor having electrode rods (210, 220, 230), a fixing part (500) connected to a body (100), an o-ring (600) to prevent water from flowing out of the tank, and a hole for installing the water level sensor by insertion into the water tank (machine translation, page 3, first paragraph).
Because it is known in the art to provide an o-ring for installing a water level sensor fixing part to a hole of a water tank, and the results of the modification would be predictable, namely, preventing water from flowing out, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a plurality of sealing members positioned between the first housing and the first air cap and between the second housing and the second air cap, respectively, to form the air pockets

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Cho (WO 2006/126779), in view of Oh et al.  (KR 10-2006-0101952), and further in view of Jung et al.  (US 2017/0191206).
Regarding claim 12, Cho, in view of Oh, is relied upon as above, but does not expressly disclose wherein a length of the first electrode extending beyond the first air cap is longer than 3 mm and shorter than 15 mm.
Jung discloses a residual quantity detecting unit (410a) having an air pocket (415) and may also include electrodes (421) disposed within the air pocket to come into contact with the liquid washing agent (paragraph 54).  The air pocket cover (414) may be provided with an electrode (421) that downwardly extends into the air pocket forming portion (412) to contact the washing agent flowing along a passage of a passage forming member (360), and the electrode may be provided as a pair (paragraph 89).  Each of the electrodes (421) may have a length such that a lower end thereof is disposed lower than an upper end of a cross-section of the passage.  In more detail, for example, each electrode (421) may be disposed in a range that the lower end thereof is lower than the upper end of the cross-section of the passage and higher than a center of the cross-section of the passage (paragraph 90).  This may result in correctly detecting the residual quantity of the liquid washing agent (paragraph 90).
Because it is known in the art to provide an electrode below an air pocket, and the lower end of the electrode must be disposed in a range that determines whether a correct detection occurs, and the results of the modification would be predictable, namely, correctly detecting the water level, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein a length of the first electrode extending beyond the first air cap is longer than 3 mm and shorter than 15 mm.  See MPEP 2144.05 (II) – Routine Optimization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711